YOUNG, J.
Plaintiff foreclosed a mortgage on a farm owned and operated by defendants and then leased the farm back to them. After the lease expired, defendants remained on the farm despite plaintiffs requests that they vacate. Plaintiff brought a forcible entry and wrongful detainer (FED) action and recovered a judgment in its favor. Defendants appeal, and we affirm.
Defendants argue that ORS 105.120 requires 90 days’ notice before an FED action pertaining to land leased for agricultural purposes can be commenced. An FED action can be commenced when notice is given “for the period prescribed by ORS 91.060 to 91.080 * * * unless the leasing or occupation is for the purpose of farming or agriculture, in which case such notice must be served for a period of 90 days before the commencement of the action.” ORS 105.120(1).
ORS 91.060 requires 60 days’ notice to terminate a year-to-year tenancy. ORS 91.070 requires 30 days’ notice to terminate a month-to-month tenancy. Under ORS 105.120(1), however, 90 days’ notice is required to terminate a month-to-month or year-to-year agricultural tenancy. Both tenancies are of uncertain duration, and the notice provisions serve, in part, to warn one party that the other will terminate the tenancy on a specified date.
The tenancy here, however, was for a specific duration and terminated by its own terms on a specified date. After that date, defendants’ possession was wrongful.1 ORS 91.080; see Calcagno v. Holcomb, 181 Or 603, 613, 185 P2d 251 (1947). No notice was required to terminate defendants’ wrongful possession. ORS 91.180; see also ORS 105.115(1) (b); ORS 105.120.
Affirmed.

 By contrast, a tenant does not hold wrongfully in a month-to-month or year-to-year lease until the landlord has given appropriate notice and the time in the notice has passed. ORS 105.115(l)(b).